UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2015  July 31, 2015 Item 1: Reports to Shareholders Semiannual Report | July 31, 2015 Vanguard Energy Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangements. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended July 31, 2015 Total Returns Vanguard Energy Fund Investor Shares -6.44% Admiral™ Shares -6.42 MSCI ACWI Energy Index -4.95 Global Natural Resources Funds Average -6.96 Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance January 31, 2015, Through July 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $51.53 $48.21 $0.000 $0.000 Admiral Shares 96.69 90.48 0.000 0.000 1 Chairman’s Letter Dear Shareholder, After a steep slide that began last summer, oil and gas prices temporarily recovered somewhat during the six months ended July 31, 2015, but the energy sector overall continued to struggle. For the six months, energy was the worst performer in the broad U.S. stock market—a reversal from a year ago. Vanguard Energy Fund returned –6.44% for Investor Shares, about 1½ percentage points behind the MSCI ACWI Energy Index. Some of your fund’s outsized holdings among exploration and production companies held back results compared with the benchmark. Your fund stayed ahead of the average return of global natural resources funds, many of which have significant allocations to sectors other than energy. U.S. stocks proved resilient in a challenging environment The broad U.S. stock market returned more than 6% over the six months. Corporate earnings generally exceeded forecasts, and investors seemed encouraged by the monetary stimulus efforts of other nations’ central banks. But stocks also encountered hurdles. During the latter part of the period, Greece’s debt crisis and a swoon by Chinese stocks weighed on global markets. The strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies, 2 valuations that some investors perceived as high, and muddled economic news also riled stocks at times. For U.S. investors, international stocks returned about 4%; results would have been more robust if not for the dollar’s strength against many foreign currencies. Returns for the developed markets of Europe and the Pacific region surpassed those of emerging markets, which declined. Returns of taxable bonds slid as a rate hike grew likelier The broad U.S. taxable bond market returned –1.47% for the half year, as bond prices declined in four of the six months. The yield of the 10-year Treasury note ended July at 2.26%, up from a relatively low 1.75% following January’s significant rally. (Bond prices and yields move in opposite directions.) Treasury bond yields mostly rose over the period as it appeared more likely that the Federal Reserve would raise short-term interest rates before year’s end. Market Barometer Total Returns Periods Ended July 31, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.60% 11.24% 16.45% Russell 2000 Index (Small-caps) 6.98 12.03 15.27 Russell 3000 Index (Broad U.S. market) 6.61 11.28 16.35 FTSE All-World ex US Index (International) 4.26 -3.74 6.23 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.47% 2.82% 3.27% Barclays Municipal Bond Index (Broad tax-exempt market) -0.92 3.56 4.39 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 CPI Consumer Price Index 2.12% 0.17% 1.83% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.79%, curbed by the dollar’s strength against many foreign currencies. Without this currency effect, international bonds returned about –1%. Returns were negligible for money market funds and savings accounts as the Fed’s target for short-term rates remained at 0%–0.25%. Most energy segments declined, but refiners and marketers gained As I noted in our last report, oil prices fell more than 50% from June 2014 through January. By spring, the price of West Texas Intermediate crude seemed to have stabilized at about $60 per barrel. But July’s slide left it below the $48 level at which it began this fiscal year. High levels of production from some leading oil-producing countries and concerns about slower growth in China—the world’s largest oil importer—put renewed pressure on prices. In this challenging environment, companies in many energy segments have been slashing billions of dollars’ worth of spending and laying off workers. Much of the brunt of the lower prices has fallen on U.S. and international oil and gas exploration and production companies. They constitute the largest Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.37% 0.31% 1.45% The fund expense ratios shown are from the prospectus dated May 28, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the fund’s annualized expense ratios were 0.37% for Investor Shares and 0.31% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Global Natural Resources Funds. 4 business segment in your fund—almost 40% of assets on average, about double their weight in the benchmark index. With many of them seeing double-digit declines in their stock prices, they were responsible for about three-quarters of the fund’s six-month retreat. The advisors’ long-standing outsized commitment to this segment was the primary reason the fund lagged its benchmark. In contrast, companies that process crude oil into products such as gasoline and jet fuel benefited from lower prices for their feedstock. Oil and gas refining and marketing companies represented less than 10% of the fund and its index and advanced more than 15% in both. However, performance was mixed for the major integrated energy giants, which made up almost 40% of fund assets. Some companies, including a takeover target, posted double-digit gains, while others saw double-digit declines. The Advisors’ Report that follows this letter provides more details about the management of the fund during the six months. As your investment costs go down, your chance for success can go up Being an investor can be frustrating at times: You’re planning for your financial future, but some factors—for example, the financial markets—are beyond your control. Although you can’t control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for investing success. At Vanguard, as you know, we take minimizing costs seriously. Indeed, that’s one of our four investment principles. (You can read more in Vanguard’s Principles for Investing Success, available at vanguard.com/ research.) Paying less in expenses has an intuitive, immediate appeal. Less obvious, perhaps, is the enormous advantage that low costs can offer over time. Imagine two well-diversified portfolios, each with a starting balance of $100,000 and each earning a yearly return of 6%, which is reinvested over a 30-year period. In one scenario, the investor pays 0.25% of assets every year in portfolio expenses, while in the other, the investor pays 0.90%. (Keep in mind that this is a hypothetical example and doesn’t represent any particular investment.) After 30 years, the lower-cost portfolio has a balance of more than $530,000, while the higher-cost portfolio has a balance of almost $440,000. What might seem like a trifling cost difference at the start becomes a meaningful difference in the long termin this example, nearly $100,000. 5 Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past ten years, 95% of cash flows have gone into funds ranked in the lowest 20% in expenses. We’re pleased to see this trend, because it means investors are keeping more of their returns and, by doing so, have given themselves a better chance of reaching their financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 12, 2015 6 Advisors’ Report Vanguard Energy Fund returned –6.44% for Investor Shares and –6.42% for Admiral Shares for the six months ended July 31, 2015. The fund’s result lagged the return of its benchmark index but was ahead of the average return of global natural resources peer funds. Your fund is managed by two advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the six months and of how their portfolio positioning reflects this assessment. These reports were prepared on August 13, 2015. Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 95 9,009 Emphasizes long-term total-return opportunities from Company LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Equity Investment 4 341 Employs a quantitative fundamental management Group approach using models that assess valuation, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 1 117 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 7 Wellington Management Company LLP Portfolio Manager: Karl E. Bandtel, Senior Managing Director The investment environment Global equities advanced more than 5% over the six months ended July 31, 2015, but the global energy sector declined about 5%. The first quarter saw a continued decline in both U.S. and global oil prices, which weighed broadly on energy equities. Crude oil prices rebounded during the second quarter and posted their largest quarterly gain since 2009, propelled by an expectation for slowing U.S. production growth and an increase in global demand. Energy stocks, however, closed the second quarter slightly down as investors looked for evidence that supply growth was moderating and that recent demand growth was sustainable. Our successes Our strategy emphasizes long-term total-return opportunities across a broad range of energy companies and subsectors, including international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Contributing to relative results for the period was our position in Russia’s Rosneft, which explores for, extracts, refines, and markets oil and natural gas, with production in the country’s Western Siberia, Sakhalin, North Caucasus, and Arctic regions. Rosneft’s shares rose more than 20% as it benefited from the devalued ruble. Our underweight exposure to U.S.-based ConocoPhillips, a multinational integrated energy company, also aided performance as the stock fell more than 17%. We remain underweighted as we continue to find other compelling opportunities among U.S. shale producers. Our lack of holdings in weak benchmark constituents Chesapeake Energy and Apache also helped. Our shortfalls An overweight allocation to and stock selection among producers hurt our results as several of our natural gas-focused exploration and production company holdings underperformed. Our most significant relative detractors included U.S.-based Pioneer Natural Resources, Southwestern Energy, and CONSOL Energy. Not owning benchmark constituent Williams Companies, which returned more than 20%, also hurt relative results. Pioneer shares fell after a popular hedge fund manager emphasized the company when presenting a short thesis on several U.S. oil exploration and production companies that use fracking technology. We disagreed with several of the conclusions, and we continue to believe that Pioneer has captured some of the best oil acreage in the Permian Basin in West Texas. We think this acreage presents a solid opportunity to capture and create value longer-term. 8 Shares of Southwestern Energy fell amid continued volatility in natural gas prices. In addition, its recent acquisition of natural gas liquids (NGL) acreage was viewed unfavorably by the market given recent NGL price weakness. We added to our position at what we believed to be an attractive valuation. The share price of CONSOL, a northern Appalachia coal miner and natural gas producer, declined in the face of weak coal prices. The company spun its coal assets into a master limited partnership at the end of the second quarter, but we believe that its natural gas assets in Appalachia are attractive, with promising growth. The fund’s positioning We are excited by several themes in energy, most notably select North American shale first movers and the cyclical opportunity for oil producers. In past cycles, severe uncertainty surrounding oil prices has often been associated with good buying opportunities. In addition to sentiment and valuation, which suggest concern, we are encouraged by the industry’s moving into full retrenchment mode, which also is often associated with good buying opportunities. We continue to focus on producers for which we see a growing cost advantage and the ability to benefit from new technology. Crude oil prices are likely to continue to fluctuate amid changes to the outlook for supply and demand. We invest with the view that prices will mostly range from $60 to $90 per barrel, with a focus on companies that can create meaningful value at the low end of that range. Our investment process remains steady, with an emphasis on finding attractively valued mid- and large-capitalization integrated oil companies and exploration and production companies. We will continue to focus on stocks of companies that have clean balance sheets, long-lived resources, and high-quality management teams. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Returns for the energy sector, while still showing signs of distress, significantly improved from the previous six-month period, when the MSCI All Country World Index Energy returned about –24%. Nonetheless, energy stocks lagged the aggregate global equity market. Broadly, U.S. and international developed-market equities advanced, while emerging markets declined. Oil inventories remained elevated over last year’s levels, and Iran’s nuclear deal with the West increased the prospects for more supply. Consequently, oil prices fell significantly in the second quarter, and the energy sector is expected to continue cost-cutting. In addition, 9 Greece’s negotiations with international lenders on its third bailout package since 2010 may affect global markets. Regulators have tried to stabilize Chinese markets after significant volatility, although speculation about the degree of further government intervention added uncertainty. As we have mentioned in the past, our approach to investing focuses on specific stock fundamentals. We use a disciplined selection process that compares all the stocks in our energy investment universe to identify those with characteristics that we believe will help them outperform over the long run. To do this, we use a strict quantitative process that is systematic, not technical, in nature. We believe that attractive stocks in this sector exhibit four key criteria: 1) high quality—healthy balance sheets and consistent cash-flow generation; 2) effective use of capital—sound investment policies that favor internal over external funding; 3) strong market sentiment—market confirmation of our view; and 4) reasonable valuation—avoidance of overpriced stocks. Using these criteria, we generate a composite expected return for all the stocks we follow each day, seeking to capitalize on investor biases across the market. We then monitor our portfolio, based on those scores, and make adjustments when appropriate to maximize expected return while minimizing exposure to risks relative to the benchmark (such as industry selection) that our research indicates do not improve returns. For the six months, results from our stock selection models were mixed. Our sentiment model contributed most to performance, followed by our quality model, which was slightly positive. The valuation component of our model was less effective. Our most successful overweight allocations included Hong Kong’s Brightoil Petroleum (+49%), a Polish oil and natural gas company, Polskie Gornictwo Naftowe i Gazownictwo (+46%), and Denmark’s Vestas Wind Systems (+42%). An important part of our performance also came from our underweighting of companies that didn’t do well, including U.S.-listed Apache (–26%) and Noble Energy (–25%). Results were dragged down by overweight positions in U.S.-listed Ensco (–40%), Italy’s Saipem (–3%), and Canada’s Encana (–37%). Our portfolio results were hurt by underweighting Brazil’s Petroleo Brasileiro (+13%) and U.S.-based Williams Companies (+23%). 10 Energy Fund Fund Profile As of July 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.37% 0.31% 30-Day SEC Yield 2.23% 2.29% Portfolio Characteristics DJ U.S. Total MSCI Market ACWI FA Fund Energy Index Number of Stocks 149 159 3,842 Median Market Cap $37.8B $54.0B $50.5B Price/Earnings Ratio 19.9x 22.7x 21.9x Price/Book Ratio 1.4x 1.3x 2.8x Return on Equity 12.3% 14.2% 17.4% Earnings Growth Rate 0.6% 0.6% 11.5% Dividend Yield 2.6% 3.8% 1.9% Foreign Holdings 32.7% 46.8% 0.0% Turnover Rate (Annualized) 22% — — Short-Term Reserves 2.2% — — Volatility Measures DJ MSCI U.S. Total ACWI Market Energy FA Index R-Squared 0.98 0.29 Beta 1.01 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 9.4% Royal Dutch Shell plc Integrated Oil & Gas 5.1 Chevron Corp. Integrated Oil & Gas 4.7 Pioneer Natural Oil & Gas Exploration Resources Co. & Production 4.3 Schlumberger Ltd. Oil & Gas Equipment & Services 4.1 EOG Resources Inc. Oil & Gas Exploration & Production 3.4 TOTAL SA Integrated Oil & Gas 3.0 Anadarko Petroleum Oil & Gas Exploration Corp. & Production 2.3 BP plc Integrated Oil & Gas 2.3 Halliburton Co. Oil & Gas Equipment & Services 2.2 Top Ten 40.8% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 28, 2015, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2015, the annualized expense ratios were 0.37% for Investor Shares and 0.31% for Admiral Shares. 11 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 1.2% 1.0% Industrials 0.9 0.0 Integrated Oil & Gas 39.3 51.7 Oil & Gas Drilling 1.5 1.0 Oil & Gas Equipment & Services 9.0 9.5 Oil & Gas Exploration & Production 34.5 18.7 Oil & Gas Refining & Marketing 7.0 8.3 Oil & Gas Storage & Transportation 3.9 9.8 Utilities 1.9 0.0 Other 0.8 0.0 Market Diversification (% of equity exposure) Europe United Kingdom 9.8% France 3.1 Italy 2.3 Portugal 1.3 Other 0.3 Subtotal 16.8% Pacific Japan 1.2% Australia 1.2 Other 0.1 Subtotal 2.5% Emerging Markets Russia 2.5% India 1.7 China 1.5 Other 1.3 Subtotal 7.0% North America United States 66.5% Canada 7.2 Subtotal 73.7% 12 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2005, Through July 31, 2015 Energy Fund Investor Shares Spliced Energy Index For a benchmark description, see the Glossary. Note: For 2016, performance data reflect the six months ended July 31, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 -26.82% 5.67% 5.60% Admiral Shares 11/12/2001 -26.78 5.74 5.67 See Financial Highlights for dividend and capital gains information. 13 Energy Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (96.9%) 1 United States (64.2%) Electric Utilities (1.1%) OGE Energy Corp. 3,423,467 101,882 Energy Equipment & Services (9.6%) Schlumberger Ltd. 4,651,324 385,223 Halliburton Co. 5,006,018 209,201 Baker Hughes Inc. 2,343,483 136,274 Patterson-UTI Energy Inc. 3,944,363 65,023 Ensco plc Class A 2,297,824 38,098 * SEACOR Holdings Inc. 547,556 34,589 Helmerich & Payne Inc. 463,200 26,745 * Cameron International Corp. 61,800 3,118 * FMC Technologies Inc. 77,400 2,536 Transocean Ltd. 160,083 2,123 Nabors Industries Ltd. 169,000 1,962 Noble Corp. plc 153,300 1,832 National Oilwell Varco Inc. 12,676 534 Oceaneering International Inc. 4,000 160 Multi-Utilities (0.5%) Dominion Resources Inc. 674,700 48,376 Oil, Gas & Consumable Fuels (52.4%) Coal & Consumable Fuels (0.7%) CONSOL Energy Inc. 3,866,295 63,871 Integrated Oil & Gas (16.0%) Exxon Mobil Corp. 11,228,060 889,375 Chevron Corp. 5,001,303 442,515 Occidental Petroleum Corp. 2,640,748 185,381 Oil & Gas Exploration & Production (28.4%) Pioneer Natural Resources Co. 3,177,364 402,794 EOG Resources Inc. 4,118,287 317,891 Market Value • Shares ($000) Anadarko Petroleum Corp. 2,920,399 217,132 * Southwestern Energy Co. 8,867,357 164,933 Energen Corp. 2,830,205 156,227 EQT Corp. 1,869,866 143,699 * Concho Resources Inc. 1,310,377 139,634 *,^ Antero Resources Corp. 4,885,097 134,389 ConocoPhillips 2,259,857 113,761 * Diamondback Energy Inc. 1,555,848 104,709 Cabot Oil & Gas Corp. 3,720,797 97,336 Noble Energy Inc. 2,450,979 86,348 Hess Corp. 1,380,839 81,483 Marathon Oil Corp. 3,489,418 73,313 Range Resources Corp. 1,812,408 71,300 QEP Resources Inc. 4,619,280 64,116 * Newfield Exploration Co. 1,773,700 58,160 *,^ Laredo Petroleum Inc. 5,738,648 49,180 Devon Energy Corp. 936,325 46,273 * Rice Energy Inc. 2,190,139 39,532 Cimarex Energy Co. 319,800 33,298 * Cobalt International Energy Inc. 3,620,372 27,913 * Whiting Petroleum Corp. 1,322,405 27,096 * Continental Resources Inc. 666,962 22,283 Murphy Oil Corp. 500,900 16,424 Apache Corp. 18,000 825 Oil & Gas Refining & Marketing (5.1%) Phillips 66 2,417,275 192,173 Marathon Petroleum Corp. 2,899,466 158,514 Valero Energy Corp. 1,927,457 126,441 Tesoro Corp. 2,000 195 Oil & Gas Storage & Transportation (2.2%) Spectra Energy Corp. 2,373,951 71,836 * Cheniere Energy Inc. 1,031,100 71,115 Kinder Morgan Inc. 1,830,602 63,412 Williams Cos. Inc. 64,000 3,359 14 Energy Fund Market Value • Shares ($000) Other (0.4%) ^,2 Vanguard Energy ETF 363,000 35,509 Trading Companies & Distributors (0.2%) *,^ NOW Inc. Total United States International (32.7%) Australia (1.1%) Oil Search Ltd. 10,935,572 59,473 Santos Ltd. 8,079,046 43,569 Woodside Petroleum Ltd. 161,519 4,209 Austria (0.0%) OMV AG 84,547 2,251 Brazil (0.9%) *,^ Petroleo Brasileiro SA ADR 11,803,739 80,265 * Petroleo Brasileiro SA 709,932 2,401 * Petroleo Brasileiro SA Preference Shares 91,144 280 Canada (7.0%) Suncor Energy Inc. (New York Shares) 4,887,919 137,644 Canadian Natural Resources Ltd. (New York Shares) 4,056,933 98,908 Cenovus Energy Inc. 5,981,230 87,206 TransCanada Corp. (New York Shares) 1,637,899 63,731 Cameco Corp. 3,418,370 46,934 Enbridge Inc. (New York Shares) 1,002,900 43,686 *,^ Seven Generations Energy Ltd. Class A 3,885,129 43,668 *,^ Paramount Resources Ltd. Class A 2,854,500 42,997 Encana Corp. (New York Shares) 4,902,034 37,206 ^ Pembina Pipeline Corp. 1,010,000 29,400 Keyera Corp. 438,500 14,411 ^ Trilogy Energy Corp. 2,617,200 9,205 Suncor Energy Inc. 125,734 3,542 ^ Enbridge Inc. 69,350 3,023 Encana Corp. 271,600 2,064 Canadian Natural Resources Ltd. 82,878 2,023 TransCanada Corp. 47,796 1,858 Chile (0.0%) Empresas COPEC SA 99,893 1,000 Market Value • Shares ($000) China (1.4%) PetroChina Co. Ltd. ADR 636,058 62,582 Beijing Enterprises Holdings Ltd. 7,191,000 52,782 PetroChina Co. Ltd. 4,374,000 4,315 CNOOC Ltd. 3,387,717 4,165 China Petroleum & Chemical Corp. 5,459,600 4,122 China Longyuan Power Group Corp. Ltd. 2,075,000 2,365 * GCL-Poly Energy Holdings Ltd. 10,232,000 2,069 Xinjiang Goldwind Science & Technology Co. Ltd. 941,000 1,810 Huaneng Renewables Corp. Ltd. 3,114,000 1,331 Colombia (0.2%) Ecopetrol SA ADR 1,715,800 19,371 Denmark (0.0%) Vestas Wind Systems A/S 62,136 3,394 France (3.1%) ^ TOTAL SA ADR 5,530,077 272,577 TOTAL SA 304,922 15,112 Technip SA 43,531 2,479 Hong Kong (0.0%) * Brightoil Petroleum Holdings Ltd. 4,268,000 1,574 Hungary (0.0%) MOL Hungarian Oil & Gas plc 43,863 2,314 India (1.6%) Reliance Industries Ltd. 7,730,981 120,789 Power Grid Corp. of India Ltd. 11,614,118 25,720 Bharat Petroleum Corp. Ltd. 148,728 2,149 Hindustan Petroleum Corp. Ltd. 144,093 2,071 Indian Oil Corp. Ltd. 299,979 2,018 * Essar Oil Ltd. 651,598 1,961 Italy (2.3%) ^ Eni SPA ADR 4,587,066 160,547 Tenaris SA ADR 1,822,700 45,841 Eni SPA 408,419 7,147 *,^ Saipem SPA 205,227 1,790 15 Energy Fund Market Value • Shares ($000) Japan (1.2%) Inpex Corp. 9,138,300 99,531 JX Holdings Inc. 761,800 3,256 Showa Shell Sekiyu KK 219,700 2,064 * Cosmo Oil Co. Ltd. 1,254,000 2,030 Idemitsu Kosan Co. Ltd. 106,700 1,957 Japan Petroleum Exploration Co. Ltd. 25,100 787 Norway (0.3%) *,^ DNO ASA 18,136,636 16,874 Statoil ASA 227,778 3,847 * Subsea 7 SA 235,910 2,061 ^ Seadrill Ltd. 225,844 2,028 Poland (0.1%) ^ Polski Koncern Naftowy Orlen SA 134,080 2,707 ^ Polskie Gornictwo Naftowe i Gazownictwo SA 1,301,301 2,169 * Grupa Lotos SA 18,000 150 Portugal (1.2%) Galp Energia SGPS SA 9,990,691 115,935 Russia (2.5%) Rosneft OAO GDR 27,588,216 106,485 Lukoil PJSC ADR 1,857,962 76,918 Gazprom PAO ADR 9,702,860 45,116 Tatneft OAO ADR 91,242 2,685 AK Transneft OAO Preference Shares 486 1,091 Gazprom PAO 224,604 519 Lukoil OAO 6,500 267 Bashneft PAO 8,450 260 Rosneft OAO 11,680 45 South Korea (0.1%) SK Innovation Co. Ltd. 27,760 2,350 S-Oil Corp. 36,874 1,969 SK Holdings Co. Ltd. 3,157 560 Spain (0.0%) * Repsol SA 235,517 3,962 Thailand (0.1%) PTT PCL (Foreign) 262,000 2,421 * PTT Global Chemical PCL 1,157,900 2,027 PTT Exploration & Production PCL (Foreign) 705,700 1,863 Market Value • Shares ($000) * Thai Oil PCL 904,500 1,234 Thai Oil PCL (Foreign) 373,400 510 * PTT PCL 38,000 351 * PTT Exploration and Production PCL (Local) 57,300 151 Turkey (0.0%) * Tupras Turkiye Petrol Rafinerileri AS 86,730 2,252 United Kingdom (9.6%) Royal Dutch Shell plc ADR 7,958,294 457,443 BP plc ADR 5,417,234 200,275 BG Group plc 10,650,741 181,665 * Ophir Energy plc 13,649,538 24,779 BP plc 2,655,429 16,395 Royal Dutch Shell plc Class B 347,884 10,105 Royal Dutch Shell plc Class A 331,089 9,512 Royal Dutch Shell plc Class A (Amsterdam Shares) 213,496 6,140 Total International 3,098,095 Total Common Stocks (Cost $7,690,578) 9,174,930 Temporary Cash Investments (5.7%) 1 Money Market Fund (3.4%) Vanguard Market Liquidity Fund, 0.152% 325,414,462 325,414 Face Amount ($000) Repurchase Agreements (0.4%) RBS Securities, Inc. 0.140%, 8/3/15 (Dated 7/31/15, Repurchase Value $31,800,000, collateralized by U.S. Treasury Note/Bond 2.000%, 10/31/21–2/15/22, with a value of $32,439,000) 31,800 31,800 16 Energy Fund Face Market Amount Value • ($000) ($000) Societe Generale 0.170%, 8/3/15 (Dated 7/31/15, Repurchase Value $3,600,000, collateralized by Federal Home Loan Mortgage Corp. 2.092%–3.010%, 6/1/43–7/1/43, Federal National Mortgage Assn. 3.500%, 5/1/42, and U.S. Treasury Note/Bond 0.625%–2.125%, 7/31/17–8/31/20, with a value of $3,672,000) 3,600 3,600 U.S. Government and Agency Obligations (1.9%) Federal Home Loan Bank Discount Notes, 0.135%, 8/5/15 3,000 3,000 5 Federal Home Loan Bank Discount Notes, 0.092%, 8/26/15 175,000 174,991 Federal Home Loan Bank Discount Notes, 0.095%, 10/21/15 300 300 Federal Home Loan Bank Discount Notes, 0.100%, 10/23/15 1,800 1,800 Total Temporary Cash Investments (Cost $540,903) 540,905 Total Investments (102.6%) (Cost $8,231,481) 9,715,835 Market Value • ($000) Other Assets and Liabilities (-2.6%) Other Assets 64,589 Liabilities 4 (312,961) Net Assets (100%) At July 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 7,995,412 Undistributed Net Investment Income 90,182 Accumulated Net Realized Losses (103,069) Unrealized Appreciation (Depreciation) Investment Securities 1,484,354 Futures Contracts 669 Foreign Currencies (85) Net Assets Investor Shares—Net Assets Applicable to 64,225,293 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 70,418,190 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $225,310,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.8% and 4.8%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $249,947,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $4,100,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 Energy Fund Statement of Operations Six Months Ended July 31, 2015 ($000) Investment Income Income Dividends 125,537 Interest 2 269 Securities Lending 5,001 Total Income 130,807 Expenses Investment Advisory Fees—Note B Basic Fee 7,585 Performance Adjustment 1,859 The Vanguard Group—Note C Management and Administrative—Investor Shares 2,858 Management and Administrative—Admiral Shares 3,853 Marketing and Distribution—Investor Shares 318 Marketing and Distribution—Admiral Shares 444 Custodian Fees 207 Shareholders’ Reports—Investor Shares 48 Shareholders’ Reports—Admiral Shares 18 Trustees’ Fees and Expenses 9 Total Expenses 17,199 Expenses Paid Indirectly (97) Net Expenses 17,102 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 (62,661) Futures Contracts 14,176 Foreign Currencies (539) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (740,228) Futures Contracts 2,905 Foreign Currencies 42 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $8,537,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $0, $138,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 18 Energy Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2015 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 113,705 232,140 Realized Net Gain (Loss) (49,024) 457,208 Change in Unrealized Appreciation (Depreciation) (737,281) (2,164,225) Net Increase (Decrease) in Net Assets Resulting from Operations (672,600) (1,474,877) Distributions Net Investment Income Investor Shares — (70,637) Admiral Shares — (149,548) Realized Capital Gain 1 Investor Shares — (174,243) Admiral Shares — (352,074) Total Distributions (746,502) Capital Share Transactions Investor Shares (19,926) (123,324) Admiral Shares 257,204 569,662 Net Increase (Decrease) from Capital Share Transactions 237,278 446,338 Total Increase (Decrease) (435,322) (1,775,041) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2015 short-term gain distributions totaling $64,227,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $90,182,000 and ($22,973,000). See accompanying Notes, which are an integral part of the Financial Statements. 19 Energy Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .570 1.276 1.291 1.336 1.072 1.053 Net Realized and Unrealized Gain (Loss) on Investments (3.890) (9.436) 2.413 1.098 (3.949) 14.103 Total from Investment Operations (3.320) (8.160) 3.704 2.434 (2.877) 15.156 Distributions Dividends from Net Investment Income — (1.206) (1.277) (1.340) (1.102) (.977) Distributions from Realized Capital Gains — (2.954) (1.237) (1.034) (2.621) (2.149) Total Distributions — (4.160) (2.514) (2.374) (3.723) (3.126) Net Asset Value, End of Period Total Return 1 -6.44% -13.16% 5.88% 4.07% -3.82% 27.17% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,096 $3,334 $4,138 $5,340 $5,945 $6,731 Ratio of Total Expenses to Average Net Assets 2 0.37% 0.37% 0.38% 0.31% 0.34% 0.34% Ratio of Net Investment Income to Average Net Assets 2.11% 1.84% 1.97% 2.15% 1.67% 1.74% Portfolio Turnover Rate 22% 31% 17% 18% 24% 31% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.04%, 0.03%, 0.04%, (0.02%), 0.01%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 20 Energy Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2015 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.102 2.479 2.530 2.586 2.101 2.045 Net Realized and Unrealized Gain (Loss) on Investments (7.312) (17.726) 4.491 2.060 (7.432) 26.479 Total from Investment Operations (6.210) (15.247) 7.021 4.646 (5.331) 28.524 Distributions Dividends from Net Investment Income — (2.351) (2.500) (2.595) (2.159) (1.899) Distributions from Realized Capital Gains — (5.542) (2.321) (1.941) (4.920) (4.035) Total Distributions — (7.893) (4.821) (4.536) (7.079) (5.934) Net Asset Value, End of Period Total Return 1 -6.42% -13.11% 5.94% 4.14% -3.76% 27.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,371 $6,569 $7,540 $6,778 $6,756 $6,871 Ratio of Total Expenses to Average Net Assets 2 0.31% 0.31% 0.32% 0.26% 0.28% 0.28% Ratio of Net Investment Income to Average Net Assets 2.17% 1.90% 2.03% 2.20% 1.73% 1.80% Portfolio Turnover Rate 22% 31% 17% 18% 24% 31% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.04%, 0.03%, 0.04%, (0.02%), 0.01%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 21 Energy Fund Notes to Financial Statements Vanguard Energy Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered 22 Energy Fund into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2015, the fund’s average investments in long and short futures contracts represented 2% and 0% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. Repurchase Agreements: The fund enters into repurchase agreements with institutional counter-parties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter-party’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Securities Lending: To earn additional income, the fund lends its securities to qualified institutional borrowers. Security loans are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counter-parties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund; however, such actions may be subject to legal proceedings. While collateral mitigates counter-party risk, in the absence of a default the fund may experience delays and costs in recovering the securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 23 Energy Fund 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2015, or at any time during the period then ended. 9. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company LLP provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI ACWI Energy Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $210,000 for the six months ended July 31, 2015. For the six months ended July 31, 2015, the aggregate investment advisory fee represented an effective annual basic rate of 0.14% of the fund’s average net assets, before an increase of $1,859,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At July 31, 2015, the fund had contributed capital of $919,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.37% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. D. The fund has asked its investment advisor to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended July 31, 2015, these arrangements reduced the fund’s expenses by $97,000 (an annual rate of 0.00% of average net assets). 24 Energy Fund E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
